Citation Nr: 0841683	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for a chronic low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1972 until June 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The April 2006 rating decision also included denials of 
claims for service connection for bilateral hip disorders, 
obstructive sleep apnea, and poor sleep with profuse sweating 
at night; however, no Notice of Disagreement (NOD) was filed 
in regards to any of those claims.  As such, they are not 
before the Board on appeal.  


FINDING OF FACT

The veteran's low back disability is manifested by pain, 
limited range of motion, but no ankylosis of the spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2007).

     
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by subsequent correspondence dated in 
March 2006.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  
 
In this case, the Board also finds that the May 2008 VCAA 
letter was in compliance with the requirements of Vazquez-
Flores.  Any timing errors in regards to the sending of the 
letter were cured by the subsequent readjudication of the 
claim with a June 2008 Supplemental Statement of the Case.  
The May 2008 letter informed the veteran of the need to 
substantiate his claim with medical or lay evidence 
indicating a worsening or increase in the severity of his low 
back disability and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
The letter also provided the veteran with the rating criteria 
for determining a higher disability rating for his low back 
disability.  

Based on the above, any notice deficiencies do not affect the 
essential fairness of the adjudication.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  He has 
submitted numerous statements and provided hearing testimony 
in August 2008 before the undersigned Acting Veterans Law 
Judge.  

In addition, he was afforded VA medical examinations in April 
2006, April 2007, and January 2008.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees.  C.F.R. § 4.71a.  In the alternative, an 
evaluation can be assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 40 percent evaluation 
would only be warranted if there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation, which would be the next higher applicable rating, 
would only be warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation would 
be warranted with unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a. 

Merits of the Claim
 
The veteran contends that his low back disability is more 
severe than indicated by the 40 percent evaluation granted 
him, as indicated in his May 2007 NOD.

The veteran received a VA spine examination in April 2004.  
The veteran reported chronic back pain, but denied that it 
radiated or affected his ability to walk.  Aggravating 
factors included prolonged standing, sitting, lifting, and 
bending.  He denied that weather was an aggravating factor, 
any physician prescribed bed rest, and flareups.  He was 
unemployed, which he reported to be partly due to his back 
discomfort.  His back disability did not affect his 
activities of daily living, but did affect his ability to 
take part in recreational activities.  

The April 2004 VA examiner found no muscle spasm, but did 
note diffuse lumbar spine tenderness.  Lumbar flexion was 45 
degrees, with pain throughout; extension was 0 degrees; 
lateral flexion was 20 degrees, with pain throughout, and 
rotation was 45 degrees with pain throughout.  The veteran 
was unable to repetitively range his spine, but the examiner 
noted he could not tell whether the veteran was putting forth 
his best effort.  The veteran also had negative straight leg 
raises bilaterally, 5 of 5 strength for all extremities, and 
normal sensation.  The examiner further noted that the 
veteran's lumbar spine films were normal and diagnosed him 
with a chronic lumbosacral strain.  

In a July 2006 VA Physician Assistant note the veteran 
reported having chronic low back pain, as well as difficulty 
cleaning himself after having bowel movements, an inability 
to bend to dress, and other problems.  The examiner found the 
back to be straight to visual inspection, with no 
costovertebral angle, but with a moderate amount of 
tenderness with palpation/percussion of the right lower back.  
Lower extremity motor functions were intact, as were sensory 
perceptions.  

A November 2006 VA Urgent Care note reported that the veteran 
complained of persistent low back pain.  Although the veteran 
reported numbness of the right anterior thigh, there were no 
neurological symptoms.  The veteran denied radiation of pain, 
shooting pain, and bladder or bowel dysfunction.  The 
examiner found diffuse paraspinous muscle tenderness and 
muscle spasm along the left thoracic and lumbar spinous 
muscles.  The veteran performed a negative straight leg 
raise, had normal strength in the lower extremities 
bilaterally, and his deep tendon reflexes were symmetric.

Another VA examination was provided in April 2007.  The 
veteran again reported bilateral lumbar paraspinal pain 
without radiation.  He also again denied any acute 
incapacitating episodes within the last 12 months during 
which a physician prescribed bed rest.  He also reported that 
his last job was affected by his low back disability due to 
increased pain with walking, and reported that prolonged 
walking increased his pain in his activities of daily living.  
The veteran denied flare-ups and used a device to help dress 
himself.  

The April 2007 VA examiner found the veteran able to perform 
flexion of 25 degrees, with end of range pain; extension of 
10 degrees, with end of range pain; lateral flexion of 5 
degrees, with end of range pain bilaterally; and an inability 
to rotate bilaterally or perform repetitive testing.  
Palpation of the back revealed no spasm, though the veteran 
was tender diffusely and dramatically about the back.  
Straight leg raising was negative bilaterally.  

The April 2007 VA examiner also found the veteran performed 
an incomplete effort on the motor examination of the lower 
extremities.  The veteran reported decreased light touch in 
the right anterolateral thigh, with deep tendon reflexes 1+ 
and symmetrical in all extremities.  His gait appeared 
antalgic.  A lumbar MRI was also reviewed, which found some 
disc desiccation and mild foraminal narrowing.  The veteran 
was diagnosed with degenerative lumbar disc disease, but the 
examiner noted that the severity of the diminished range of 
motion was not explained on objective grounds, including 
based on the MRI scan, and was not a valid demonstration of 
his true range of motion.

A March 2007 VA outpatient treatment record found the veteran 
to complain of low back pain radiating to the lower 
extremities.  He had chronic low back pain, without bowel or 
urinary bladder dysfunction.  

Another VA spine examination was provided in January 2008.  
The veteran reported constant, all day, high levels of pain, 
with aggravating factors including prolonged standing and 
walking.  The veteran denied radiation into the lower 
extremities, but did report that it affected his ability to 
walk.  He also denied any incapacitating episodes over the 
last 12 months in which a physician prescribed bed rest.  He 
further reported that due to the severe pain in his back, he 
is forced to drink, which was the cause of his smelling like 
alcohol during the VA examination.  

The January 2008 VA examiner noted that the veteran was not 
employed, but that it did not appear to be due to his back 
pain.  The veteran did, however, report that his back pain 
limited him from certain activities.  He denied that his 
activities of daily living were affected and flareups.  

During the January 2008 VA examination, the veteran reported 
that he was unable to move his back whatsoever and that he 
could not range his spine due to pain.  The examiner found 
him to have severe tenderness on mild palpation.  His 
straight leg raise was negative bilaterally.  He also had 5/5 
strength in his upper extremities and 4/5 strength in lower 
extremities.  There was no spasm on examination.  There was a 
slight decrease in sensation along the lateral aspect of the 
right thigh and 1+ deep tendon reflexes that were symmetric.  
The veteran had a normal gait and no kyphosis, scoliosis, or 
lordosis.  The examiner also noted that the veteran's last 
MRI noted disc herniation and significant neural foraminal 
stenosis, as well as facet hypertrophy.  The examiner 
diagnosed him with degenerative disc disease of the lumbar 
spine.  

The veteran's prior supervisor, T.W., reported in a June 2006 
letter that the veteran was unable to work as a CDL driver in 
part due to his inability to perform duties due to his low 
back pain, in conjunction with an inability to work a full 
shift, and an inability to perform duties in a safe manner, 
due to his falling asleep at the wheel of his truck.  

The veteran also provided a statement from a friend, L.C., 
received in August 2006, which reported that the veteran did 
not have a low back disability prior to his service.  

The medical of evidence of record does not indicate that the 
veteran's low back disability meets the criteria for a 50 
percent evaluation, under the General Rating Formula for 
Diseases and Injuries of the Spine.  None of the VA examiners 
or VA outpatient treatment records found the veteran to have 
ankylosis of the spine, such that a 50 percent evaluation 
would be applicable.  

The appellant has also put forth credible complaints of pain 
on use of the joint.  With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  The Board finds that there is 
evidence of functional impairment as a result of pain, as 
reported in the veteran's hearing testimony, but that this 
functional impairment was contemplated by the RO when 
granting the 40 percent disability evaluation.  The January 
2008 VA examiner noted that the veteran was not employed, but 
that it did not appear to be due to his back pain.  
Furthermore, the criteria under which the veteran could be 
granted an increased rating for his claim no longer involves 
range of motion, but rather the presence or absence of 
ankylosis.  Ankylosis has not been found by any VA examiners.  
Therefore, even considering pain, the veteran does not meet 
the criteria for the next higher rating of 50 percent, nor 
does it approximate the criteria for a higher rating.  The 
veteran's functional impairment as a result of flareups of 
symptomatology does not warrant a greater disability 
evaluation than already granted by the RO.  

The Board must evaluate any associated objective neurological 
abnormalities separately under an appropriate diagnostic 
code.  The veteran reported no bowel or bladder complaints, 
as indicated in a July 2006 VA Physician Assistant note and a 
November 2006 VA Urgent Care note.  Those examiners also 
found him to have normal sensory perceptions and no 
neurological symptoms respectively.  The latter examiner also 
noted that the veteran denied radiation of pain.  The January 
2008 VA examiner noted a slight decrease in sensation along 
the lateral aspect of the right thigh; however, a January 
2007 rating decision denied service connection for neuralgia 
of the right thigh.  No other complaints regarding 
neurological abnormalities have been made by the veteran and 
he has more often than not denied radiation of pain to the 
extremities, as indicated in his VA examinations.  Separate 
evaluations for any neurological abnormalities are thus 
inapplicable.

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 60 
percent rating evaluation, which would be the next higher 
rating applicable in this case, would require incapacitating 
episodes of a total duration of at least six weeks during the 
past 12 months, with an "incapacitating episode" defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a.

No evidence shows that the veteran had incapacitating 
episodes prescribed by a physician or as part of a 
physician's treatment for his back disability.  Rather, the 
veteran denied having incapacitating episodes during each of 
his VA examinations.  

The Board has taken into consideration service medical 
records and private medical records not specifically 
identified herein.  While these records show complaints of 
back pain and a limited range of motion, none of the records 
show that the disability meets or approximates the criteria 
for the next higher rating of 50 percent under the general 
rating formula or of 60 percent for intervertebral disc 
syndrome.  In view of the foregoing, the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine does not apply.   See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claim for a disability 
rating in excess of 40 percent for a low back disability is 
denied.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. 

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
veteran describes and the findings made by the various 
medical professionals are the symptoms included in the 
criteria found in the rating schedule for orthopedic 
disabilities.  And, as discussed above, when the veteran's 
symptoms and the effects of his low back disability are 
compared to the criteria in the ratings schedule, the 40 
percent rating reflects the level of severity of his 
disability.  Thus, the Board finds that the schedular 
criteria are not inadequate for rating this veteran's low 
back disability.  As a result, the other two steps in the 
analysis of extra-schedular ratings need not be reached. 


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a chronic low back disability is denied.


____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


